
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


STOCK OPTION AWARD AGREEMENT
FRIENDLY ICE CREAM CORPORATION
1997 STOCK OPTION PLAN

        THIS AGREEMENT, dated as of the    day of            , 2005 (the "Grant
Date") and entered into by and between Friendly Ice Cream Corporation (the
"Company") and            (the "Participant").

WITNESSETH THAT:

        WHEREAS, the Company maintains the Friendly Ice Cream Corporation 1997
Stock Option Plan (the "Plan"), which is incorporated into and forms a part of
this Agreement, for the benefit of employees of the Company and certain other
Related Companies; and

        WHEREAS, the Board has awarded the Participant an Option Award under the
Plan.

        NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant as follows:

        1.    Award and Purchase Price.    Subject to the terms of this
Agreement and the Plan, the Participant is hereby granted an option (the
"Option") to purchase            shares of Stock (the "Award"). The price of
each share of Stock subject to the Option shall be $            . The Option is
not intended to constitute an "incentive stock option" as that term is used in
Code section 422.

        2.    Vesting.    The shares of Stock awarded hereunder shall become
exercisable in accordance with the following schedule:

Vesting Date

--------------------------------------------------------------------------------

  # Options Available for Exercise

--------------------------------------------------------------------------------

            , 2006   33.3% of Award             , 2007   33.3% of Award
            , 2008   33.4% of Award

Notwithstanding the foregoing provisions of this paragraph 2, this Option may
vest and become immediately exercisable if the Participant's Date of Termination
occurs by reason of death or Disability as determined by the Board in its sole
discretion.

        3.    Expiration; Forfeiture.    This Option shall expire on the
earliest to occur of:

(a)the five-year anniversary of the Grant Date;

(b)if the Participant's Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination;

(c)if the Participant's Date of Termination occurs by reason of Retirement, the
three-year anniversary of such Date of Termination; or

(d)if the Participant's Date of Termination occurs for reasons other than death,
Disability or Retirement, the three-month anniversary of such Date of
Termination;

which shall be the "Expiration Date" for the Option (as that term is described
in subsection 2.6 of the Plan). Notwithstanding the foregoing provisions of this
paragraph 3, except as provided in paragraph 2 above, no portion of the Option
shall be exercisable after the Participant's Date of Termination except to the
extent that it is exercisable as of the date immediately prior to the
Participant's Date of Termination. Unvested Options shall be forfeited upon the
Participant no longer being classified as an Eligible Individual, however the
Board, in the sole discretion, may determine that forfeiture will not occur or
may make a grant to any participant who is no longer classified as an Eligible
Individual.

1

--------------------------------------------------------------------------------




        4.    Method of Option Exercise.    Any portion of the Option that is
exercisable may be exercised in whole or in part by filing a written notice with
the Clerk of the Company at its corporate headquarters, provided that the notice
is filed prior to the Expiration Date of the Option. Such notice shall specify
the number of shares of Stock which the Participant elects to purchase, and
shall be accompanied by payment of the purchase price for such shares indicated
by the Participant's election. Payment shall be by cash.

        5.    Withholding.    All Awards and payments under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and with the consent of the Committee, such withholding obligations
may be satisfied through the surrender of Stock which the Participant already
owns or to which the Participant is otherwise entitled under the Plan; provided,
however, that previously-owned shares that have been held by the Participant
less than six months or Stock to which the Participant is entitled under the
Plan may only be used to satisfy the minimum tax withholding required by
applicable law.

        6.    Transferability.    This Option is not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.

        7.    Adjustment of Option.    The number and type of shares awarded
pursuant to this Option, and the exercise price thereof, may be adjusted by the
Board in accordance with Section 4.4 of the Plan to reflect certain corporate
transactions, which affect the number, type or value of the Stock.

        8.    Change in Control.    Upon the occurrence of a Change in Control,
this Option shall become immediately exercisable. A "Change in Control" shall be
deemed to occur on the earliest of the existence of one of the following events:

(a)(i) any "person" (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than one or more Permitted Holders (as defined below), is
or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the Voting Stock (as defined below) of the Company and (ii) the
Permitted Holders "beneficially own" (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, in the aggregate a lesser percentage
of the voting power of the Voting Stock of the Company than such other person
and do not have the right or ability by voting power, contract or otherwise to
elect or designate for election a majority of the Board of Directors of the
Company;

(b)individuals who, as of the Plan's effective date, constitute the Board (as of
the date hereof the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened "election contest" relating to the election of the
directors of the Company (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or

(c)approval by the Company's shareholders of a reorganization, merger or
consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the common stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly and indirectly, more than 70% of, respectively, the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities

2

--------------------------------------------------------------------------------



entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such reorganization, merger or consolidation, or
of a complete liquidation or dissolution of the Company or of the sale or other
disposition of all or substantially all of the assets of the Company.

        For purposes of this paragraph 8, the term "Permitted Holders" means
Donald N. Smith, the Company's then existing executive officers and their
respective affiliates. The term "Voting Stock" of the Company means all classes
of capital stock of the Company then outstanding and normally entitled to vote
in the election of directors.

        9.    Definitions.    Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

        10.    Administration.    The authority to manage and control the
operation and administration of the Plan and this Agreement shall be vested in
the Board of Directors of the Company, and the Board shall have all the powers
with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Board and any decision made by it with
respect to the Agreement is final and binding on all persons. The Board, in its
sole discretion, may delegate any or all of its authority under the Plan or this
Agreement to a committee of the Board and, to the extent so delegated,
references to the Board hereunder shall be deemed to refer such committee.

        11.    Plan Governs.    The terms of this Agreement shall be subject to
the terms of the Plan, a copy of which may be obtained by the Participant from
the office of the Clerk of the Company.

        12.    Amendment and Termination.    The Board may at any time amend or
terminate the Plan, provided that no such amendment or termination may
materially adversely affect the rights of the Participant awarded hereunder.

        IN WITNESS WHEREOF, the Participant has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

    PARTICIPANT
 
 


--------------------------------------------------------------------------------


 
 
FRIENDLY ICE CREAM CORPORATION
 
 
By
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13

